Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A)	Claims 1, 9, 13-14 and 22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Farhadi (US 20140128088 A1).
 	As per claim 1, Farhadi discloses a spectrum management device (Farhadi, Fig.1 and Fig.2, management system device 200), comprising processing circuitry (Farhadi, Fig.1 and Fig.2 and ¶0005, a processor) configured to: determine a first interference relation diagram among a plurality of coexistence groups each comprising one or more secondary systems (Farhadi, ¶0041 and ¶0044-45, determine interface graph among plurality of radio networks 102 of coexistence set of radio networks 102 (i.e. coexistence groups) comprising some user equipments 104 (i.e. secondary systems); also see Fig.5 for interference graph 500), wherein in the first interference relation diagram points represent coexistence groups (Farhadi, Farhadi, ¶0041 and ¶0044, G denotes an interference graph where the plurality of radio networks 102 of coexistence set of radio networks 102, also see Fig.5 for interference graph 500 of coexistence set of networks), and a line between two points represents presence of interference between two 
 	As per claim 9 as applied to claim 1 above, Farhadi discloses wherein the spectrum management device is a second spectrum management device that performs management on one of the plurality of coexistence groups (Farhadi, ¶0024, management system 200 could be a plurality of devices (i.e. second spectrum management device) that perform management on the radio networks 102). 
 	As per claim 13, Farhadi discloses a spectrum management system (Farhadi, Fig.1 and Fig.2, management system), comprising: a plurality of secondary systems forming a plurality of coexistence groups (Farhadi, Fig.1 and ¶0020, plurality of user equipments 104 forming a plurality of radio networks 102 (i.e. coexistence group)); a primary spectrum management device (Farhadi, Fig.1 and Fig.2, management device 
 	As per claim 14, Farhadi discloses a spectrum management method (Farhadi, Fig.1 and Fig.2, management system and method), comprising: determining a first interference relation diagram among a plurality of coexistence groups each comprising one or more secondary systems (Farhadi, ¶0041 and ¶0044-45, determine interface graph among plurality of radio networks 102 of coexistence set of radio networks 102 (i.e. coexistence groups) comprising some user equipments 104 (i.e. secondary systems); also see Fig.5 for interference graph 500), wherein in the first interference relation diagram points represent coexistence groups (Farhadi, Farhadi, ¶0041 and ¶0044, G denotes an interference graph where the plurality of radio networks 102 of coexistence set of radio networks 102, also see Fig.5 for interference graph 500 of coexistence set of networks), and a line between two points represents presence of interference between two coexistence groups represented by the two points (Farhadi, ¶0081 and Fig.5, a line between to nodes (i.e. points) represent interference between radio networks 102 (i.e. 102A-102F); and allocating spectrum resources for each of the plurality of coexistence groups according to the first interference relation diagram (Farhadi, ¶0044 and ¶0051, allocating bandwidth or spectrum for each of radio networks 102 according to interference graph), such that two coexistence groups represented by two points not connected by a line use the same spectrum resources (Farhadi, ¶0051 and ¶0081, spectrum utilization by considering for reuse those networks that are not within interfering range of one another, therefore the two nodes/points are not connected by line reuse or use the same spectrum), and two coexistence groups 
	As per claim 22 as applied to claim 14 above, Farhadi discloses wherein the spectrum management device is a second spectrum management device that performs management on one of the plurality of coexistence groups (Farhadi, ¶0024, management system 200 could be a plurality of devices (i.e. second spectrum management device) that perform management on the radio networks 102). 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Farhadi (US 20140128088 A1) in view of Sun (US 20190090279 A1). 
 	As per claim 2 as applied to claim 1 above, Farhadi does not explicitly disclose in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group, determine presence of interference between the first coexistence group and the second coexistence group.  
	In the same field of endeavor, Sun teaches in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group (Sun, Fig.1 and ¶0085, in presence of interference between UEs 115 (i.e. secondary system) in coverage of base station 105 a (i.e. first coexistence group) and UEs 115 in coverage of base station 105d (i.e. second coexistence group)), determine presence of interference between the first coexistence group and the second coexistence group (Sun, Fig.1 and ¶0085, determine any presence of interference provided from neighboring base stations 105 or UEs 105). 
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Sun into invention of Farhadi in order to support cross band pairing where different radio frequency spectrum bands or different radio access technologies are exists.  
 	As per claim 15 as applied to claim 14 above, Farhadi does not explicitly disclose determining, in presence of interference between any secondary system in a first coexistence group and any secondary system in a second coexistence group, presence of interference between the first coexistence group and the second coexistence group.  

	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Sun into invention of Farhadi in order to support cross band pairing where different radio frequency spectrum bands or different radio access technologies are exists.  

B)	Claims 3-8, 12, 16-18, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi (US 20140128088 A1) in view of MACMULLAN (US 20180242165 A1). 
 	As per claim 3 as applied to claim 1 above, Farhadi does not explicitly disclose divide points in the first interference relation diagram into a plurality of color groups, such that coexistence groups represented by points in a same color group use the same spectrum resources, and coexistence groups represented by points in different color groups use different spectrum resources.  

Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MACMULLAN into invention of Farhadi in order to assign shared spectrum resources to access points that provide the resource to end users based on the colors in vertex-colored graph. 
 	As per claim 4 as applied to claim 3 above, MACMULLAN further teaches wherein the processing circuitry is further configured to: determine a weight of each color group (MACMULLAN, ¶0027, determining a weight of each vertex-color groups); and allocate spectrum resources for coexistence groups represented by points in each color group according to the weight of each color group (MACMULLAN, ¶0027 and  ¶0057, assign or allocate spectrum resources for coexistence groups in each color based on their weight). 
 	As per claim 5 as applied to claim 4 above, MACMULLAN further teaches determine, according to weights of a plurality of coexistence groups represented by a plurality of points in each color group, a weight of the color group (MACMULLAN, ¶0027 
 	As per claim 6 as applied to claim 5 above, MACMULLAN further teaches determine a maximum value of the weights of the plurality of coexistence groups represented by the plurality of points in each color group as the weight of the color group (MACMULLAN, ¶0027 and Fig.2, determine the value of “3” as a weight (i.e. maximum value) of plurality of coexistence groups (i.e. groups 1 and 2) in each color group as the weight of the color group). 
 	As per claim 7 as applied to claim 5 above, MACMULLAN further teaches determine a weight of each coexistence group by: determining a second interference relation diagram among all the secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determining the weight of the coexistence group, according to a color number when performing coloring on points in the second interference relation diagram which belong to the coexistence group (MACMULLAN, Fig.1 and Fig.2 , ¶0027 and ¶0032, determining the weight of the coexistence group based on the color number (i.e. 6 yellow 1025 on fig.1) when performing coloring in the interference vertex-color graphs). 
As per claim 8 as applied to claim 7 above, MACMULLAN further teaches, wherein the processing circuitry is further configured to determine the weight of the coexistence group according to one or more of the following parameters (MACMULLAN, ¶0028, determining the weight of access points (i.e. coexistence groups)) : the number 
 	As per claim 12 as applied to claim 9 above, Farhadi does not explicitly disclose acquire, from a first spectrum management device, the second interference relation diagram among all secondary systems comprised in the plurality of coexistence groups; and determine the first interference relation diagram based on the second interference relation diagram.  
	In the same field of endeavor, MACMULLAN teaches acquire, from a first spectrum management device, the second interference relation diagram among all secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, receiving from spectrum management policies devices interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determine the first interference relation diagram based on the second interference relation diagram (MACMULLAN, Fig.1, ¶0020 and ¶0027, determine interference relations based on vertex-colored graphs). 
 Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MACMULLAN into invention of Farhadi in order to assign shared spectrum resources to access points that provide the resource to end users based on the colors in vertex-colored graph. 

In the same field of endeavor, MACMULLAN teaches dividing points in the first interference relation diagram into a plurality of color groups, such that coexistence groups represented by points in a same color group use the same spectrum resources, and coexistence groups represented by points in different color groups use different spectrum resources (MACMULLAN, Fig.1 and ¶0020 and ¶0037, interference of vertex-colored graph is divided into different colors (i.e. blue, red, etc.) such that coexistence groups represented by same color group use the same spectrum or frequency and coexistence groups in different color groups use different SAS). 
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MACMULLAN into invention of Farhadi in order to assign shared spectrum resources to access points that provide the resource to end users based on the colors in vertex-colored graph. 
 	As per claim 17 as applied to claim 16 above, MACMULLAN further teaches wherein the processing circuitry is further configured to: determining a weight of each color group (MACMULLAN, ¶0027, determining a weight of each vertex-color groups); and allocating spectrum resources for coexistence groups represented by points in each color group according to the weight of each color group (MACMULLAN, ¶0027 
 	As per claim 18 as applied to claim 17 above, MACMULLAN further teaches determining, based on weights of a plurality of coexistence groups represented by a plurality of points in each color group, a weight of the color group (MACMULLAN, ¶0027 and Fig.1, according to weights of different coexistence groups in different color groups (i.e. blue, red, etc.) a weight to each color group (i.e. weight of “3” to groups 1 and 2)). 
As per claim 20 as applied to claim 18 above, MACMULLAN further teaches determining a second interference relation diagram among all the secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determining the weight of the coexistence group, according to a color number when performing coloring on points in the second interference relation diagram which belong to the coexistence group (MACMULLAN, Fig.1 and Fig.2 , ¶0027 and ¶0032, determining the weight of the coexistence group based on the color number (i.e. 6 yellow 1025 on fig.1) when performing coloring in the interference vertex-color graphs). 
As per claim 21 as applied to claim 20 above, MACMULLAN further teaches, determining the weight of the coexistence group according to one or more of the following parameters (MACMULLAN, ¶0028, determining the weight of access points (i.e. coexistence groups)): the number of the secondary systems comprised in the coexistence group; and spectrum demand information of the coexistence group 
 	As per claim 24 as applied to claim 22 above, Farhadi does not explicitly disclose acquiring, from a first spectrum management device, the second interference relation diagram among all secondary systems comprised in the plurality of coexistence groups; and determining the first interference relation diagram based on the second interference relation diagram.  
	In the same field of endeavor, MACMULLAN teaches acquiring, from a first spectrum management device, the second interference relation diagram among all secondary systems comprised in the plurality of coexistence groups (MACMULLAN, Fig.1, ¶0020 and ¶0059-60, receiving from spectrum management policies devices interference vertex-colored graphs (first, second, or more) between neighboring systems comprising in the plurality of coexistence groups); and determining the first interference relation diagram based on the second interference relation diagram (MACMULLAN, Fig.1, ¶0020 and ¶0027, determine interference relations based on vertex-colored graphs). 
 Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MACMULLAN into invention of Farhadi in order to assign shared spectrum resources to access points that provide the resource to end users based on the colors in vertex-colored graph. 
	

Pertinent Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farhadi (US 20150079974 A1) discloses a method for iterative fair channel assignment includes receiving channel information for K wireless channels available at a location, and receiving network information for N wireless networks operating in the location, the network information describing interference between neighboring pairs of networks in the N wireless networks.  The method may include, for each of the K wireless channels, including a first channel, assigning the first channel to a first network selected from the N wireless networks, and assigning the first channel to other networks selected from the N wireless networks not interfering with the first network.  The first network may be preferentially selected to have a minimum weight factor.  The other networks may be preferentially selected to have smaller weight factors.  A weight factor for a first wireless network may indicate a measure of fairness in assigning the K wireless channels to the first wireless network.  Assigning the first channel may maintain orthogonality of wireless channels assigned to each of the neighboring pairs of networks (¶0005).  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643 

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643